Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 1 of 6 PageID 210



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JEFFERY BAUMANN,

            Plaintiff,

v.                                 Case No:   2:20-cv-173-FtM-29MRM

CIRCLE K STORES, INC. and
JOHN DOE, Store Manager,

            Defendants.


                             OPINION AND ORDER

      This matter comes before the Court on defendant John Doe's

Motion to Dismiss Count II of Plaintiff's Complaint (Doc. #5) filed

on March 13, 2020.       Plaintiff filed a Response (Doc. #19) on May

14, 2020.

      Defendant argues that the allegations against each defendant

are identical, and that individual officers or agents of defendant

corporation cannot be liable unless they commit or participate in

a tort.     John Doe asserts that plaintiff has not alleged such

personal    participation.      The   Court   agrees,    but   will   allow

plaintiff the opportunity to file an amended complaint.

      A. Standard of Review

      Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”         Fed. R. Civ. P. 8(a)(2).

To survive dismissal, the factual allegations must be “plausible”
Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 2 of 6 PageID 211



and   “must    be   enough    to    raise   a    right      to   relief   above   the

speculative level.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).   In deciding a Rule 12(b)(6) motion to dismiss, the Court

must accept all factual allegations in a complaint as true and

take them in the light most favorable to plaintiff, Erickson v.

Pardus, 551 U.S. 89 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).

      B. Facts Alleged in Count II

      In the Complaint (Doc. #3), plaintiff alleges that John Doe

was the Store Manager of the Circle K located in Punta Gorda,

Florida, and along with Circle K Stores, Incorporated (Circle K)

was responsible for maintaining the premises of the store.                       On or

about June 12, 2018, plaintiff was on the premises and suddenly

and without warning slipped on the wet, slippery, grey painted

concrete walkway and sustained injuries.                 Prior to June 12, 2018,

Circle K had painted the concrete and has since received complaints

of it being slippery.

      Plaintiff     alleges    that    John     Doe   had    a   duty   to    exercise

reasonable care and to warn of dangerous conditions to ensure the

safety    of    patrons.           Plaintiff     makes       virtually       identical




                                       - 2 -
Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 3 of 6 PageID 212



allegations in paragraph 3 of Count II 1 as are alleged for Circle

K in paragraph 17:

             a)   Negligently   failing   to  maintain   or
             adequately maintain the grey painted concrete
             walkway, insomuch as it did not provide proper
             traction   and   violated  the   International
             Property Maintenance Code, Sec. 108.1.5(1) and
             (2) thus creating a hazardous condition to
             patrons utilizing it, including the Plaintiff
             herein,   thus    creating   an   unreasonably
             dangerous condition for Plaintiff;

             b) Negligently failing to install a non-slip
             surface and use slip-resistant paint on the
             grey painted concrete walkway in violation of
             Florida Building Code, Sec. 101.3, and the
             Florida Fire Prevention Code, Sec. 7.1.6.4,
             when Defendant knew or through the exercise of
             reasonable care should have known that it was
             an    unreasonably     dangerous    condition,
             especially when wet, and that Plaintiff was
             unaware of same;

             c) Negligently allowing a wet substance to
             remain on the grey painted concrete walkway,
             when Defendant knew or through the exercise of
             reasonable care should have known that the
             tile entryway and the water that accumulated
             on it was an unreasonably dangerous condition
             and that Plaintiff was unaware of same;

             d)   Negligently   failing    to   inspect  or
             adequately inspect the grey painted concrete
             walkway, as specified above, to ascertain
             whether it and the wet substance that
             accumulated on it constituted a hazard to
             patrons utilizing said walkway, including the
             Plaintiff    herein,     thus    creating   an
             unreasonably   dangerous    condition  to  the
             Plaintiff;



      1   After paragraphs 1-3, the numbering continues with paragraph
20.



                                   - 3 -
Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 4 of 6 PageID 213



           e) Negligently failing to warn or adequately
           warn patrons utilizing the grey painted
           concrete walkway, including the Plaintiff
           herein, of the danger of the it and the wet
           substance that accumulated on it, when
           Defendant knew or through the exercise of
           reasonable care should have known that it was
           an unreasonably dangerous condition and that
           Plaintiff was unaware of same;

           f) Negligently failing to take actions to
           reduce, mimm1ze, or eliminate foreseeable
           risks associated with the grey painted
           concrete walkway and the wet substance that
           accumulated on it before it became an
           unreasonably dangerous condition when said
           condition was either known to Defendant or had
           existed for a sufficient length of time such
           that Defendant should have known of same had
           Defendant exercised reasonable care; and

           g)   Negligently   failing   to   correct   or
           adequately correct the unreasonably dangerous
           condition of the grey painted concrete walkway
           and the wet substance that accumulated on it
           when said condition was either known to
           Defendant or had existed for a sufficient
           length of time such that Defendant should have
           known   of   same  had   Defendant   exercised
           reasonable care.

           h) Negligently failing to exercise due care
           with respect to the matters alleged in this
           complaint.

(Doc. #3, pp. 6-7.)

      C. Count II – Merits

      As this Court has previously stated,

           To state claim for negligence under Florida
           law, a plaintiff must allege that defendant
           owed plaintiff a duty of care, that defendant
           breached that duty, and that the breach caused
           plaintiff to suffer damages.    Lewis v. City
           of St. Petersburg, 260 F.3d 1260, 1262 (11th
           Cir. 2001). Furthermore, “[t]he law is clear


                                   - 4 -
Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 5 of 6 PageID 214



            to the effect that officers or agents of
            corporations may be individually liable in
            tort if they commit or participate in a tort,
            even if their acts are within the course and
            scope of their employment.” White v. Wal-Mart
            Stores, Inc., 918 So. 2d 357, 358 (Fla. 1st
            DCA 2005) (citations omitted). However, “to
            establish liability, the complaining party
            must allege and prove that the officer or
            agent owed a duty to the complaining party,
            and that the duty was breached through
            personal   (as   opposed   to  technical   or
            vicarious) fault.” Id. (citation omitted).

Laposa v. Walmart Stores E. LP, No. 2:20-CV-182-FTM-29NPM, 2020 WL

2301446, at *3 (M.D. Fla. May 8, 2020).             In short, plaintiff must

plead that the agent was “actively negligent.”                Saxton v. Dollar

Tree Stores, Inc., No. 8:19-CV-2670-T-60TGW, 2019 WL 6716188, at

*2 (M.D. Fla. Dec. 10, 2019) (citing White) (collecting cases).

       There are no specific allegations in the Complaint that John

Doe personally painted the concrete, or that he personally breached

a duty that was owed separate from his role as an agent of Circle

K.     The vague conclusory statements of John Doe’s negligence are

insufficient to state a plausible claim of active negligence.

Plaintiff argues that such allegations can be made, so the Court

will    grant   the   motion   with    leave   to    amend.      Additionally,

plaintiff shall identify John Doe by his real name.

       Accordingly, it is hereby

       ORDERED:

       Defendant John Doe's Motion to Dismiss Count II of Plaintiff's

Complaint (Doc. #5) is GRANTED and Count II of the Complaint is



                                      - 5 -
Case 2:20-cv-00173-JES-MRM Document 21 Filed 05/27/20 Page 6 of 6 PageID 215



dismissed without prejudice with leave to amend within FOURTEEN

(14) DAYS of this Order.

      DONE and ORDERED at Fort Myers, Florida, this            27th     day

of May, 2020.




Copies:
Counsel of Record




                                   - 6 -
